In an action inter alia to recover damages for negligent adjustment, balancing, etc., of a heating and air conditioning system, plaintiffs appeal from an order of the Supreme Court, Westchester County, dated February 21, 1975, which granted defendants’ motion to dismiss the complaint on the ground that the claims asserted therein were barred by the doctrine of res judicata. Order affirmed, with one bill of $50 costs and disbursements. The period of time in which plaintiffs allege the negligent repairs were performed (July 26, 1972 through October 9, 1972) preceded the date of an action commenced by them against the same defendants on or about March 9, 1973, in which action an order granting summary judgment in favor of defendants was made and affirmed (Leonard Park Office Plaza v P & P Sheet Metal Works, 46 AD2d 652). As we noted therein, where an issue was litigated, or might appropriately have been litigated, in a prior action, the determination in the prior action bars relitigation of the issue in a subsequent action (Grand, Inc. v City of New York, 32 NY2d 300, 304; accord, Schwartz v Public Administrator of County of Bronx, 24 NY2d 65; Schuylkill Fuel Corp. v Nieberg Realty Corp., 250 NY 304). Plaintiffs’ attempt to assert claims postdating the decision in the earlier lien foreclosure action (which was the bar to the action in Leonard Park Office Plaza v P & P Sheet Metal Works, supra) evidences a misunderstanding of the doctrine of res judicata. It is our prior determination which now bars the instant action. Hopkins, Acting P. J., Martuscello, Margett, Christ and Shapiro, JJ., concur.